DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Claim 8 lines 1-2 recites the limitation “wherein an insulating part including a solid electrolyte is not included” for which the original disclosure at the time of the effective filing date of the claimed invention did not provide support and does not show possession of an all solid state battery comprising: a cathode current collector; a cathode tab connected to the cathode current collector; an anode current collector; an anode tab connected to the anode current collector; and a power generating element formed between the cathode current collector and the anode current collector; wherein the power generating element comprises a first power generating part, a second power generating part, and an insulating part; the first power generating part and the second power generating part respectively comprises a power generating unit including a cathode layer, a solid electrolyte layer, and an anode layer; the all solid state battery has a bend structure in which the first power generating part and the second power generating part are stacked in a thickness direction due to a bend of the insulating part; both of the cathode tab and the anode tab are arranged at a same side of the all solid state battery; and when the bend structure is developed to a plan view structure, the cathode tab and the anode tab are located in a diagonal relationship.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 8 recites the limitation “wherein an insulating part including a solid electrolyte is not included” which renders the claim indefinite as the metes and bounds of the claim are not clear. Does applicant intend that an insulating part is included but that the insulating part does not comprise a solid electrolyte or that when an insulating part includes a solid electrolyte that there is no insulating part included in the claimed invention or something else? In order to advance prosecution, the examiner is interpreting the limitation as “wherein an insulating part does not comprise a solid electrolyte.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaben (US PGPUB No. US20140308576A1) in view of Dasgupta (US Patent No. US5498489).

Regarding claim 1, Gaben discloses an all solid state battery (Gaben, “all-solid-state thin film batteries” [0037]) comprising a cathode current collector (Gaben, cathode collector, Fig. 2 element 13, [0077]), a cathode tab connected to the cathode current collector (Gaben, "Different connectors can also be soldered onto the ends of batteries...Their connectors can then be in the form of wires, tabs or other." [0224], Fig. 4 element 35),  an anode current collector (Gaben, anode collector, Fig. 2 element 13, [0077]), an anode tab connected to the anode current collector (Gaben, "Different connectors can also be soldered onto the ends of batteries...Their connectors can then be in the form of wires, tabs or other." [0224], Fig. 4 element 35), a power generating element formed between the cathode current collector and the anode current collector (Gaben, “battery with a “collector/anode/electrolyte/cathode/collector” type of stacked structure” [0037], [0069], [0254]), wherein the power generating element comprises a first power generating part, a second power generating part (Gaben, “a stack or winding 10 of battery electrodes” [0077]), and an insulating part (Gaben, “each cathode 12 is separated from its anode 14 by a separator 11 that performs the function of transporting lithium ions through its electrolyte impregnated pores, and providing electrical insulation between the electrodes” [0077], Fig. 2 element 11 and all related text), a first power generating part and the second power generating part respectively comprises a power generating unit including a cathode layer, a solid electrolyte layer, and an anode layer (Gaben, “battery with a “collector/anode/electrolyte/cathode/collector” type of stacked structure” [0037], cathode Fig.2 element 12, Fig. 3d element 24, anode Fig. 2 element 14. Fig. 3a-d element 21, separator electrolyte impregnated pores, Fig.2 element 11, electrolyte Fig. 3a-d element 22, 22', 22' and all related text), the all solid state battery in which the first power generating part and the second power generating part are stacked in a thickness direction (Gaben, “a stack or winding 10 of battery electrodes” [0077], Fig. 2, Fig. 3(d), Fig. 4, Fig. 8-11, Fig. 25 and all related text), both of the cathode tab and the anode tab are arranged at a same side of the all solid state battery (Gaben, "These contact zones may be on opposite sides of the stack to collect current as shown in FIG. 4, but they may also be on the same sides or on adjacent sides." [0196]) and when the bend structure is developed to a plan view structure (Gaben, Fig. 3(d) where element 22, 22’ and 22’’ are known in the art as material being able to also provide an insulating structure, cf. [0077], provide a bend structure in the battery of Gaben), the cathode tab and the anode tab are located in a diagonal relationship, where the "diagonal relationship" refers to a relationship where one of the cathode tab and the anode tab is arranged at a first side of the all solid state battery, and the other of the cathode tab and the anode tab is arranged at a second side opposite to the first side. ([0020] instant application), where Fig. 4 satisfies this definition having element 35 and 36 arranged at a first side and the other tab is arranged at a second side opposite to the first side, satisfying the limitations of the claim. 
Gaben does not teach explicitly (see discussion above concerning the “bend structure”) wherein the all solid state battery has a bend structure in which the first power generating part and the second power generating part are stacked in a thickness direction due to a bend of the insulating part. 
However, Dasgupta discloses an all solid state battery with a bend structure (Dasgupta, “folded assembled laminates forming stacked electrochemical cells” col. 7 line 23-24, Fig. 2 and all associated text) in which the first power generating part (Dasgupta, "1 represents the negative electrode plates affixed to the negative electrode support laminate 2" col. 6 line 13-15, Fig. 2 elements 1, 2 and all associated text) and the second power generating part (Dasgupta, "4 represents the positive electrode plates affixed to the positive electrode support laminate 6" col. 6 line 15-17, Fig. 2 elements 4, 6 and all associated text) are stacked in a thickness direction due to a bend of the insulating part (Dasgupta, “The laminates are assembled such that one set of one polarity electrodes corresponds to another set of the opposite polarity electrodes, thus making up a series of separate electrochemical cells composed of a pair of opposite polarity electrode plates and electrolyte laminate sandwiched between the electrode plates… The space between two adjacently mounted electrode plates is such that it allows folding of the laminates together with the discrete electrode plates located between” col. 6 line 25-36, “For the sake of clarity, the continuous, flexible, foldable lithium ion containing polymer laminate electrolyte referred to may be any one of the following: …a laminated mixture of an insulating organic polymer” col 4 line 37-46, Fig. 2 element 8 and all associated text), allowing the battery to generate a higher current density without forming creases/bulges in the laminate, which can lead to reduced performance and lifetime of a stacked battery (Dasgupta, “the greater the area of contact between the respective electrode and the appropriate portion of the electrolyte, the higher is the current density that the battery is capable of generating.” col. 1 line 34-37, “folding of the laminates together with the discrete electrode plates located between them without forming creases or bulges in the laminates" col. 6 lines 33-35, which can cause "distortions [which] lead to cracks, breaks, crumbling and similar manifestations of mechanical stress, all of which are likely to reduce the efficiency of performance and service life of the stacked battery” col. 2 lines 27-31)
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to incorporate the teaching of Dasgupta within the all sold state battery of Gaben to have a bend structure in which the first power generating part and the second power generating part are stacked in a thickness direction due to a bend of the laminate insulating part with a reasonable expectation of success.

Regarding claim 2, Modified Gaben satisfies all of the limitations of claim 1 as laid forth above. Modified Gaben further discloses wherein a total of a width of the cathode tab and a width of the anode tab is a width of the cathode layer or more (Gaben, Fig. 4 elements 35 and 36 are of a width more than the cathode layer element 24).

Regarding claim 3, Modified Gaben satisfies all of the limitations of claim 1 as laid forth above. Gaben further discloses wherein a total of a width of the cathode tab and a width of the anode tab is a width of the anode layer or more (Gaben, Fig. 4 elements 35 and 36 are of a width more than the anode layer element 21).

Regarding claim 4, Modified Gaben teaches wherein the first power generating part and the second power generating part respectively has a structure in which a plurality of power generating units is stacked in a thickness direction (Gaben, “All the following figures show only two cells in the stacks, but it is obvious that the number of stacked cells can be much higher.” [0198], Fig. 8-11, 25 and all associated text).

Regarding claim 5, Modified Gaben further teaches wherein the plurality of power generating units are connected to each other in parallel (Gaben, “parallel assemblies of the battery elements” [0195]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaben (US PGPUB No. US20140308576A1) in view of Dasgupta (US Patent No. US5498489) and in further view of Practical Electronics for Inventors (4th edition, March 24, 2016).

Regarding claim 6, Modified Gaben teaches all of the limitations of claim 4 as set forth above. Gaben does not teach wherein the plurality of power generating units are connected to each other in series.
	However, Practical Electronics for Inventors teaches wherein batteries are placed in series to increase the supply voltage (Practical Electronics for Inventors P. 67). Insofar as Practical Electronics for Inventors discusses batteries, it is pertinent to the field of endeavor and a battery in similarly functioning power generating elements would have a reasonable expectation of success. 
	Therefore, it would have be obvious to a person having ordinary skill in the art to have incorporated the teachings of Practical Electronics for Inventors with modified Gaben obtaining power generating element in series connection to each other to increase the supply voltage with a reasonable expectation of success.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaben (US PGPUB No. US20140308576A1) in view of Dasgupta (US Patent No. US5498489) in further view of Min (WO2015046711A1 using the machine English translation from Espacenet provided)

Regarding claim 7, Modified Gaben teaches all of the limitations of claim 4 as laid out above. Modified Gaben does not explicitly teach a structure where the length of each of the insulating part in the plurality of power generating element increases along with the thickness direction 
Min, however, discloses a battery having a bend structure (Min, “battery can be classified into a stacked structure, a winding type (jelly roll type) structure, or a stack / folding type structure” p. 1 line 20-21) comprising a first power generating part, a second power generating part, and an insulating part (Min, “The second basic unit 120 includes the first electrode 121, the first separator 122, the second electrode 123” p. 5 line 23, “the separator has the largest size for insulation” p. 5 line 40-41, Fig. 1 elements 20-23, Fig. 2 elements 110-114, 120-124 and all associated text) wherein a length of each of the insulating part in the plurality of the power generating element increases along with the thickness direction (Min, “one or more first basic unit bodies having a first size and one or more second basic unit bodies having a second size larger than the first size are stacked” p. line, Fig. 1, Fig. 2 elements 112, 114, 122, 124, Fig. 3 elements 112, 114, 122, 124  and all associated text) so as to be easily stacked in multiple stages, thereby increasing work efficiency and productivity (Min p. 4 line 37-38).
It would have, therefore, been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Min into the solid state battery of modified Gaben wherein, when the bend structure is developed to a plan view structure, a length of each of the insulating part in the plurality of the power generating element increases along with the thickness direction in order to increase work efficiency and productivity, having a reasonable expectation of success.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta (US Patent No. US5498489) in view of Gaben (US PGPUB No. US20140308576A1).

	Regarding claim 8, Dasgupta teaches an all solid state battery (Dasgupta, col. 2 lines 51-67, col. 3 lines 1-45, 64-67, cols. 4-8, col. 9 lines 1-7, Figs. 1-3) comprising
	a cathode current collector, a cathode tab connected to the cathode current collector, an anode current collector, an anode tab connected to the anode current collector (Dasgupta, col. 6, lines 46-48, Fig. 2, elongated tabs of metallic foil 14 and 16, first polarity current collector 14, second polarity current collector 16),
	a power generating element formed between the cathode current collector and the anode current collector, wherein the power generating element comprises a first power generating part, the power generating part comprises a power generating unit including a cathode layer, a solid electrolyte layer, and an anode layer, and an insulator (Dasgupta, col. 6, lines 13-17, Figs. 1-2, negative electrode plate 1, negative electrode support laminate 2, positive electrode plate 4, positive electrode support laminate 6, electrolyte 8), it would have been obvious to one of ordinary skill in the art to include a second power generating part, the power generating part comprises a power generating unit including a cathode layer, a solid electrolyte layer, and an anode layer because the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Whether the power generating element comprises a first power generating part or the power generating element comprises a first power generating part and a second power generating part, the power generating part comprises a power generating unit including a cathode layer, a solid electrolyte layer, and an anode layer, power is generated by the all solid state battery, a result one of ordinary skill in the art would expect. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04), examiner notes that the insulating separator of Dasgupta is a solid polymer electrolyte insulating the cathode current collector and the anode current collector and contains an insulating material comprising an organic polymer compound (Instant, [0034]; Dasgupta, col. 3, line 66 - col. 4 line 1, claims 6-7), and Dasgupta further explains that it is known in the art that an insulating separator, or the conventional electrolyte, of a non-aqueous lithium battery is conductive only of lithium ions and not of electrons (Dasgupta, col. 1 lines 31-33), thereby insulating the cathode current collector and the anode current collector (Instant, [0034]), Dasgupta further teaches wherein the insulting part does not include a solid electrolyte (Dasgupta, col. 4 lines 46-48),
	the all solid state battery has a bend structure in which the first power generating part and the second power generating part are stacked in a thickness direction due to a bend of the insulating part (Dasgupta, col. 6, lines 24-36, Fig. 2)
and when the bend structure is developed to a plan view structure, the cathode tab and the anode tab are located in a diagonal relationship (Dasgupta, Fig. 2, elongated tabs of metallic foil 14 and 16). Dasgupta further teaches wherein both of the cathode tab and the anode tab are arranged at opposite sides of the all solid state battery (Dasgupta, Fig. 2, elongated tabs of metallic foil 14 and 16) but does not disclose wherein both of the cathode tab and the anode tab are arranged at a same side of the all solid state battery.
However, Gaben discloses an all solid state battery (Gaben, “all-solid-state thin film batteries” [0037]) comprising a cathode current collector (Gaben, cathode collector, Fig. 2 element 13, [0077]), a cathode tab connected to the cathode current collector (Gaben, "Different connectors can also be soldered onto the ends of batteries...Their connectors can then be in the form of wires, tabs or other." [0224], Fig. 4 element 35),  an anode current collector (Gaben, anode collector, Fig. 2 element 13, [0077]), an anode tab connected to the anode current collector (Gaben, "Different connectors can also be soldered onto the ends of batteries...Their connectors can then be in the form of wires, tabs or other." [0224], Fig. 4 element 35), a power generating element formed between the cathode current collector and the anode current collector (Gaben, “battery with a “collector/anode/electrolyte/cathode/collector” type of stacked structure” [0037], [0069], [0254]), wherein the power generating element comprises a first power generating part, a second power generating part (Gaben, “a stack or winding 10 of battery electrodes” [0077]), and an insulating part (Gaben, “each cathode 12 is separated from its anode 14 by a separator 11 that performs the function of transporting lithium ions through its electrolyte impregnated pores, and providing electrical insulation between the electrodes” [0077], Fig. 2 element 11 and all related text), a first power generating part and the second power generating part respectively comprises a power generating unit including a cathode layer, a solid electrolyte layer, and an anode layer (Gaben, “battery with a “collector/anode/electrolyte/cathode/collector” type of stacked structure” [0037], cathode Fig.2 element 12, Fig. 3d element 24, anode Fig. 2 element 14. Fig. 3a-d element 21, separator electrolyte impregnated pores, Fig.2 element 11, electrolyte Fig. 3a-d element 22, 22', 22' and all related text), the all solid state battery in which the first power generating part and the second power generating part are stacked in a thickness direction (Gaben, “a stack or winding 10 of battery electrodes” [0077], Fig. 2, Fig. 3(d), Fig. 4, Fig. 8-11, Fig. 25 and all related text), and wherein both of the cathode tab and the anode tab are arranged at opposite sides or at a same side of the all solid state battery (Gaben, [0196]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Gaben into the all solid state battery of Dasgupta wherein both of the cathode tab and the anode tab are arranged at a same side of the all solid state battery, as is known in the art.

Response to Arguments
Applicant’s arguments, see p. 4 lines 2-5, filed 06 May 2022, with respect to claim 1 objection have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 

Applicant’s arguments, see p. 4 lines 6-28 and p. 5 lines 1-16, filed 06 May 2022, with respect to claims 1-7 have been fully considered and are persuasive.  The 112(b) rejection of claims 1-7 has been withdrawn. 

Applicant's arguments, see p. 5 line 29 – p. 6 line 8, filed 06 May 2022 have been fully considered but they are not persuasive. The examiner notes that given the broadest reasonable interpretation of independent claim 1 and its dependent claims 2-7, the product does not require any method of bending and even though the claim is limited by and defined by the process of bending, determination of patentability is based on the product itself and is not dependent on its method of production. See MPEP § 2113.

Applicant's arguments, see p. 6 lines 9-10, filed 06 May 2022 have been fully considered but they are not persuasive.
The limitation set forth in claim 8, namely, “wherein an insulating part including a solid electrolyte is not included,” is not positively recited in the original specification. Paragraph [0034] of the original disclosure recites, “The insulating part is a region for insulating the cathode current collector and the anode current collector. The insulating part usually contains an insulating material. Examples of the insulating material may include a resin such as polyimide, rubber, and ceramic. The insulating part is formed so as to insulate the cathode current collector and the anode current collector. For example, in FIG. 5A, insulating part 15 is formed on the surface of anode current collector 40, and there is a void between the insulating part 15 and the cathode current collector 20. In this manner, the insulating part may be formed on the surface of at least one of the cathode current collector and the anode current collector, and a void may be generated between the insulating part and a current collector facing thereto.” One of ordinary skill in the art before the effective filing date of the claimed invention would understand that insulating material such as resin, rubber and ceramic are known in the art as insulating against the flow of electrons and are known art effective materials that allow for conduction of ions by themselves or due to impregnation by an electrolyte material. It would not be obvious to one of ordinary skill in the art, given its broadest reasonable interpretation, is intended to be “an insulating part including a solid electrolyte is not included” as set forth above in the rejection of claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED HANSEN/Examiner, Art Unit 1728 

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728